Citation Nr: 1809847	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disability of the head.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1968 to August 1969, including combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran presented sworn testimony at a hearing before the undersigned in January 2016.  

In January 2016, the Board remanded the claim for further development.


FINDINGS OF FACT

The Veteran is diagnosed with seborrheic dermatitis; but the most probative evidence of record, a May 2016 VA examiner's expert medical opinion, establishes that it is unlikely the skin disability of the head is related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria to establish service connection for a skin disability of the head have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran testified that his skin disability became manifest within a few years of service and he asserts that his skin condition developed due to exposure to Agent Orange while he was on active duty.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, even if there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307 (a)(6)(ii). The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, here the Veteran served in combat in the Republic of Vietnam as reflected by his award of the Purple Heart Medal and the Combat Action Ribbon.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) (2012) and its implementing regulation, 38 C.F.R. § 3.304(d) (2017), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Analysis

The Veteran has a current diagnosis of dermatitis.  See July Oakland Clinic Treatment Record; see also December 2008 VA Treatment Record.  In addition, while the Veteran's service treatment records (STRs) do not document any skin complaints, VA has conceded that the Veteran has been exposed to Agent Orange.  As the first two elements of service connection have been met, the crux of the issue turns on establishing a medical nexus. 

Service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.307, as dermatitis is not listed as a condition that is subject to presumptive service connection for Veteran's who have been exposed to herbicide agents, and the record is devoid of any evidence that the Veteran has been diagnosed with chloracne, which is covered under 38 C.F.R. § 3.309 (e).  However, that does not bar the Veteran from claiming entitlement on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 38 C.F.R. § 3.309 (e).

The Veteran was afforded a VA examination in connection with this claim in May 2016.  During the examination, the examiner reported the Veteran had very limited evidence of mild seborrhea on the forehead area near his hairline.  See May 2016 VA examination.  The Veteran reported constant use of a topical sulfur/salicylic acid shampoo.  Id.  The examiner noted the December 2008 diagnosis of seborrheic dermatitis at the Memphis VAMC.  The examiner offered the opinion that he cannot show, without resorting to speculation, any definitive evidence of a current skin condition that was incurred during or caused by the Veteran's military service.  To support this conclusion, the examiner explained that while the Veteran reported that he had a medical physical exam dated August 10, 1971 in VBMS records on which the examining provider reported findings of shrapnel injuries but did not report any skin rashes/lesions/conditions at that time).  He added that the Veteran's civilian medical records do not show any evidence of treatment or report of a skin condition prior to approximately December 17, 2008. 

The examiner added that currently reviewed medical literature does not report a cause and effect relationship between exposure to toxins or herbicides, including potential Agent Orange Exposure and the development of seborrheic dermatitis.  Additionally, the Veteran does not carry a diagnosis of a skin condition which is currently on the presumptive conditions list for potential Agent Orange exposure.  He concluded that it would be speculative to state that the veteran's skin condition clearly began during or was caused by his military service, including presumed exposure to herbicide agent during service.  

The probative evidence does not suggest that the Veteran's skin disability of the head is related to his period of service, to include any exposure to Agent Orange.  In fact, there are no competent medical opinions of record to the contrary.  Because there has otherwise been presented no probative basis to discount the probative weight of the VA examiner's opinion, the Board must rely on it to resolve the complex medical issues raised by the direct theories of entitlement.  Finally, given his report it did not manifest during his Vietnam combat service.

At the November 2016 video conference hearing, the Veteran testified that his skin condition is due to his exposure to Agent Orange or mosquito repellant he was provided during service.  However, he also testified that he only began to notice skin problems two or three years after separating from service.  See November 2016 Hearing Transcript.  The Board observes that while the Veteran is competent to report that he had symptoms of dermatitis, he is not competent to provide a nexus opinion linking his current skin condition to Agent Orange exposure, or to active duty service, as there is no evidence of record to suggest that he has the requisite medical training and experience to do so.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinion, and he cites no record evidence indicating that the examiner was incompetent, had erroneous facts, or have otherwise misinformed the Board.  As such, his opinion is not adequate to rebut the VA examiner's opinion, nor is it otherwise sufficiently probative to increase the likelihood that his skin disability of the head is related to active duty service.


ORDER

Service connection for a skin disability of the head is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


